Citation Nr: 1228348	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for left knee arthritis.  

2.  Entitlement to an increased rating in excess of 10 percent for left knee instability.

3.  Entitlement to an increased rating in excess of 20 percent for right knee arthritis.

4.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine at L5-S1 and L3-4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to June 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied the claims listed above.  The Houston, Texas, RO now maintains jurisdiction in this claim.  

The March 2006 rating decision also denied entitlement to a compensable rating for maxillary, ethmoidal, sphenoid sinusitis.  Although the Veteran submitted a timely notice of disagreement with that decision, he did not perfect the appeal following a March 2009 statement of the case.  

The March 2006 rating decision also denied service connection for right elbow bursitis and service connection for chronic tendonitis, left wrist.  However, the Veteran did not submit a notice of disagreement with respect to these issues.  

The RO did not list these issues in a VA form 8, certification of appeal, and took no other actions indicating that the issues were on appeal.  Accordingly, the Board will not consider these issues further.  38 C.F.R. § 20.200 (2011) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case is issued, a timely filed substantive appeal); cf. Ortiz v. Shinseki, 23 Vet. App. 353 (2010) (a substantive appeal is not a jurisdictional requirement and jurisdiction may vest where an RO has taken actions to indicate that an issue is on appeal).

The Veteran provided testimony during a videoconference hearing before the undersigned Acting Veterans Law Judge in June 2012.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Board hearing the Veteran testified that his bilateral knee disabilities have worsened since the last VA examination was conducted in October 2009.  He specifically reported increased pain, limitation of motion, and instability.  The Veteran further reported that the increased bilateral knee symptomatology was causing increased lumbar spine pain and stiffness.  He stated that the increased bilateral knee and lumbar spine disabilities had decreased his functioning, particularly in performing activities of daily living.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination with a qualified physician to determine the current severity of his service-connected bilateral knee disabilities.  The examiner should review the claims file and note such review in the examination report or addendum.  All indicated testing should be conducted.
The examiner should note the presence and severity of any instability or subluxation bilaterally.

The examiner should report the ranges of bilateral knee flexion and extension in degrees.

The examiner should determine whether each knee disability is manifested by weakened movement, excess fatigability, or incoordination, pain, or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner should specifically note the points, if any, in the range of motion where pain occurs.  

The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

2.  The Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected lumbar spine disability.  The examiner should review the claims file and note such review in the examination report or addendum.  All indicated testing should be conducted.

The examiner should report the range of motion of the thoracolumbar spine in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine disability.

If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should report whether there is any ankylosis of the spine, and if so, whether the ankylosis was favorable or unfavorable.  

The examiner should report all neurologic impairment resulting from the service-connected lumbar spine disability.  The examiner should indicate whether the degenerative disc disease has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest.  

If any neurologic impairment is found, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.    

If there is sciatic nerve impairment, the examiner should report whether the foot dangles and drops, whether there is active movement possible of the muscles below the knee or whether flexion of the knee is weakened or lost.  The examiner should comment as to whether there is marked muscle atrophy.  

If there is neurologic impairment of the lower extremities that is not related to the service-connected back disability, the examiner should so report.  

3.  The agency of original jurisdiction should review the examination report(s) to ensure that it contains the information requested in this remand.

4.  Following completion of all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, who should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



